DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a computer-implemented method for accessing texture, among other things, comprising:
generating, at a first stage in a texture processing pipeline based on a first set of data, a first determination whether a texture memory query is eligible for acceleration within the texture processing pipeline; 
configuring, based on the first determination, the texture processing pipeline to process the texture memory query at a first processing rate; 
causing the texture memory query to proceed to a second stage in the texture processing pipeline; 
generating, at the second stage in the texture processing pipeline and based on a second set of data, a second determination of whether the texture memory query is eligible for acceleration within the texture processing pipeline, wherein the second set of data differs from the first set of data; and 
reconfiguring, based on the second determination, the texture processing pipeline to process the texture memory query at a second processing rate.



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611